DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/US2018/040777.  For applications filed under 371, PCT rules for lack of unity apply.

Requirement for Unity of Invention
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
Group I. Claims 1-16, 35, 38, 42-48, 50-54, drawn to a composition for use in the treatment of cancer, comprising an immunostimulatory fusion molecule (IFM), said IFM comprising: (a) an immunostimulatory cytokine molecule; and (b) a targeting moiety comprising an antigen-binding fragment of an antibody having an affinity to a cell-surface antigen expressed by or displayed on the surface of a T cell, wherein the immunostimulatory cytokine 
  
Group II. Claim 36, drawn to a method of preparing modified T cells for use in the treatment of cancer, comprising: (a) providing a population of T cells that has been enriched or trained for specificity against one or more tumor-associated antigen (TAAs); and (b) incubating an immunostimulatory fusion molecule with the population of T cells so as to permit targeted binding of the immunostimulatory fusion molecule thereto, thereby producing a population of modified T cells having immunostimulatory fusion molecules bound on the cell surface; wherein each immunostimulatory fusion molecule comprises: (a) an immunostimulatory cytokine molecule, and (b) a targeting moiety comprising an antigen-binding fragment of an antibody having an affinity to an antigen on the surface of the T cells, wherein the immunostimulatory cytokine molecule is operably linked to the antigen-binding fragment.
Group III. Claim 37, drawn to a composition for use in the treatment of cancer, the composition comprising: (a) a plurality of immunostimulatory fusion molecules, each fusion molecule comprising: (i) an immunostimulatory cytokine molecule; and (ii) a targeting moiety having an affinity to a cell surface antigen of a T cell; wherein the immunostimulatory cytokine molecule is operably linked to the targeting moiety; (b) a population of T cells expressing or otherwise displaying the cell surface antigen, wherein the population of T cells has been enriched or trained for specificity against one or more tumor-associated antigen (TAAs), 
Group IV. Claims 39-41, drawn to a method for the treatment of cancer in a human subject, the method comprising administering to the human subject a cell therapeutic composition, the composition comprising: (a) a plurality of immunostimulatory fusion molecules, each fusion molecule comprising (i) an immunostimulatory cytokine molecule; and (ii) a targeting moiety having an affinity to a cell surface antigen of a T cell; wherein the immunostimulatory cytokine molecule is operably linked to the targeting moiety; and (b) a population of T cells that has been enriched or trained for specificity against one or more tumor-associated antigen (TAAs), such that the T cells home to cancer cells or a tissue in which cancer cells exist, and wherein the T cells express the cell surface antigen, wherein the plurality of immunostimulatory fusion molecules are bound to the surface of the T cells through interaction with the cell surface antigen, and wherein the cytokine molecule acts in vivo upon the population of T cells and/or other immune cells in the human subject to stimulate an immune response against the cancer.

3.	The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
US 2011/0165122 A1 (Shahangian et al.) discloses an immunostimulatory fusion molecule (an immunostimulatory fusion protein; abstract; paragraph [0015]; claim 1), 

4.	Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. 1.48(b) and by the fee required under 37 C.F.R. 1.17(h). 


Rejoinder Practice 
5.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101,102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against doublepatenting rejections of 35 U.S.C. 121 does not apply where the restriction requirementis withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646